Citation Nr: 1142263	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a bilateral knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from May 1981 to May 1985. 

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that in pertinent part denied service connection for a bilateral knee condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has testified that during active service he jumped down onto the deck of the ship on which he was serving, thereby injuring his feet, legs, and knees.  His Service Treatment Reports (STRs) document foot-related complaints, but no specific knee-related complaint.  In April 1985, just prior to discharge from active service, he completed a medical history questionnaire and checked "yes" to swollen or painful joints.  An examiner noted a pre-existing condition of painful joints and occasional cramping in the legs, NCD [not considered disabling].  Concerning the pre-existence of any joint disability, the Veteran's enlistment examination report reflects no pre-existing joint disability.

In March 2008, the RO granted service connection for residuals of injuries to both feet as a result of the trauma during active service that the Veteran had reported.  This is relevant to the present claim because the Veteran claims that his knees have been problematic ever since that injury to the feet.  

In August 2008, a VA physician examined the Veteran's knees and offered a diagnosis of patellofemoral syndrome, bilaterally.  The physician dissociated the knee pains from the Veteran's service-connected foot pains, thus precluding a claim of secondary service connection.  In October 2008, the VA physician offered an addendum opinion that tends to dissociate patellofemoral syndrome from active military service.  This report, however, does not consider the result of an October 2008 magnetic resonance imaging study (MRI) of the knees, which showed far more pathology than patellofemoral syndrome.  

An October 2008 MRI (without contrast) showed a right knee contusion and/or partial tear of the anterior cruciate ligament (ACL), joint effusion, and degenerative changes of the lateral meniscus.  An MRI of the left knee showed degenerative joint disease and small joint effusion.

To further support the Veteran's service connection claim, his father reported, in October 2008, that the Veteran had a 20-year history of knee complaints.  In October 2008, the Veteran's spouse, a registered nurse, reported that the Veteran had a 22-year history of bilateral knee pains.  

In November 2008, a VA orthopedic surgeon reviewed the October 2008 MRI study and then offered an alternate impression of mild strain of the ligaments of the knee [s] and chondromalacia of the patella, bilaterally.  No etiology opinion was offered. 

In April 2009, D. Hannan, D.C., reported that it is possible that the in-service injury could have caused the present degenerative condition.  

As discussed above, various medical professionals have attributed the Veteran's knee pains to patellofemoral syndrome, right knee contusion, partial tear of the right ACL with joint effusion, degenerative changes of the right lateral meniscus, left knee degenerative joint disease and small joint effusion, mild strain of the ligaments of the knees, and chondromalacia patellae.  Except for the VA physician who has dissociated patellofemoral syndrome from active military service, no medical professional has addressed the likelihood that any of these was caused by trauma during active service.  Because the claim is plausible, VA's duty to assist includes obtaining a medical opinion on the matter.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  As noted above, a recent VA MRI study showed right knee contusion, partial tear of the right ACL with joint effusion, degenerative changes of the right lateral meniscus, left knee degenerative joint disease with small joint effusion, and mild strain of the ligaments of the knees.  The Veteran has competently reported that relevant knee symptoms have existed continuously since active military service.  

2.  The RO should arrange for an appropriate physician to review the claims file and then address whether it is at least as likely as not (50 percent or greater possibility) that any of the above-mentioned MRI findings is related to active military service.  The claims file and a copy of this remand must be made available to the examiner for review.  

3.  If the examiner is unable to provide the requested information, he or she should clearly so state.  The examiner must set forth a short rationale underlying any opinion expressed.  The Veteran may be examined for this purpose if necessary.  The Veteran's testimony concerning continuity of symptoms dating back to active service should be accepted as true.

4.  The AMC or RO should undertake any additional development suggested by the examiner's findings and opinions. 

5.  Following completion of the foregoing, the AMC or RO should re-adjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the AMC or RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If an examination is scheduled, failure to report for a scheduled VA examination, without good cause, could have adverse consequences on the claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


